Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art discloses forming laminated glass in which the laminate is formed from outer layers that have a lower thermal expansion than the core glass so that the resultant laminate has outer surfaces in compression and the inner core in tension. See, e.g., US 2006/012679, US 2011/0200805 or US 2011/0318555.  However, as to claim 1, the prior art fails to disclose or suggest the use of an “ion exchangeable glass” as the outer glasses, and where the first and second glass layers have a buried compressive stress region which are in a state of enhanced compressive stress compared to a non-ion-exchanged region of the respective first clad glass layer or second clad glass layer.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/David Sample/Primary Examiner, Art Unit 1784